

STOCK PURCHASE AGREEMENT
 
between
 
FORTUNE INDUSTRIES, INC.
 
AND
 
FISBECK-FORTUNE DEVELOPMENT, LLC
 

--------------------------------------------------------------------------------


 
STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this "Agreement") is entered into effective as of
the 30th day of November 2008 (“Effective Date”) by and among Fortune
Industries, Inc. (“the Seller”) and Fisbeck-Fortune Development, LLC ("the
Buyer").
 
BACKGROUND
 
Commercial Solutions, Inc. (the “Company”) is currently a subsidiary of the
Seller.
 
The parties hereto desire to provide for the acquisition by the Buyer of the
Company through the sale by the Seller to the Buyer of all the outstanding
shares of capital stock of the Company, which are owned beneficially and of
record by the Seller, all on the terms and conditions set forth in this
Agreement.


NOW THEREFORE, in consideration of the premises and the mutual representations,
warranties, covenants and agreements herein contained, the parties hereto,
intending to be legally bound, agree as follows:
 
SECTION 1.
ACQUISITION OF SHARES.



1.1         Sale and Purchase of Shares of the Company.  Subject to the terms
and conditions of this Agreement, at the Closing (as herein defined), the Seller
shall sell, transfer and deliver to the Buyer 100 shares of the common stock, no
par value, of the Company constituting all of the outstanding shares of the
Company’s capital stock (the “Shares”), and the Buyer shall purchase the Shares
for the consideration set forth in Section 1.2.
 
1.2         Purchase Price.  The purchase price (the “Purchase Price”) for the
Shares shall be Five Hundred Thousand and 00/100 Dollars ($500,000.00).  The
Seller, the Buyer, Carter Fortune and John Fisbeck (pursuant to the Consent to
Setoff attached hereto as Exhibit 1.2(a)) agreed that the Purchase Price will be
paid as an offset against part of the Ten Million and 00/100 Dollar
($10,000,000.00) principal payment to be made effective the Effective Date by
the Seller to Carter Fortune.  The $10,000,000.00 principal payment to be made
is a payment on the Term Loan Note between the Seller and Carter Fortune dated
May 30, 2008. The Purchase Price shall not be paid in cash.  As additional
consideration, the Buyer shall cause Carter Fortune and John Fisbeck to execute
and deliver to the Seller the Debt Payment and Stock Conversion Agreement, a
copy of which is attached as Exhibit 1.2(b).
 
SECTION 2.
REPRESENTATIONS AND WARRANTIES REGARDING THE SELLER.



The Seller hereby represents and warrants to the Buyer as follows:
 
2.1         Organization and Good Standing.  The Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Indiana and has all necessary corporate power and authority to carry on its
business as presently conducted, to own and lease the assets which it owns and
leases and to perform all its obligations under each agreement and instrument by
which it is bound.
 

--------------------------------------------------------------------------------


 
2.2         Power and Authorization.  The Seller has full capacity, legal right,
power and authority to enter into and perform its obligations under this
Agreement and under the other agreements and documents (collectively "the Seller
Transaction Documents") required to be executed and delivered by it prior to or
at the Closing. The execution, delivery and performance by the Seller of the
Seller Transaction Documents have been duly authorized by all necessary
corporate action.  The Seller Transaction Documents have been duly and validly
executed and delivered by the Seller and constitutes the legal, valid and
binding obligation of the Seller enforceable against the Seller in accordance
with its terms except as the same may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other laws affecting the
enforcement of creditor's rights in general, and except that the enforceability
of the Seller Transaction Documents is subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or law) and of public policy.  When executed and delivered as
contemplated herein, and assuming enforceability thereof against all other
parties, each of the Seller Transaction Documents shall constitute the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms except as the same may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other laws
affecting the enforcement of creditor's rights in general, and except that the
enforceability of the Seller Transaction Documents is subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or law) and of public policy.
 
2.3         No Conflicts.
 
(a)         The execution, delivery and performance of the Seller Transaction
Documents do not and will not (with or without the passage of time or the giving
of notice):
 
(i)        violate or conflict with the Articles of Incorporation or Bylaws of
the Seller or any law binding upon the Seller;
 
(ii)             violate or conflict with, result in a breach of, or constitute
a default or otherwise cause any loss of benefit under any material agreement or
other material obligation to which the Seller is a party or by which it or any
of its assets are bound, or give to others any rights (including rights of
termination, foreclosure, cancellation or acceleration), in or with respect to
the Seller or any of its assets, including, without limitation, any of the
Shares;
 
(iii)             result in, require or permit the creation or imposition of any
restriction, mortgage, deed of trust, pledge, lien, security interest or other
charge, claim or encumbrance of any nature upon or with respect to the Shares;
or
 
- 2 -

--------------------------------------------------------------------------------


 
(iv)             violate any resolution adopted by the board of directors or
stockholders of the Seller.
 
(b)          Each consent or approval of, or registration, notification, filing
and/or declaration with, any court, government or governmental agency or
instrumentality, creditor, lessor or other person required to be given or made
by the Seller in connection with the execution, delivery and performance of the
Seller Transaction Documents or which are to be obtained or made in order for
transfer of the Shares to be effective as contemplated herein, has been obtained
or made, or will be obtained or made prior to the Closing.
 
(c)         There are no judicial, administrative or other governmental actions,
proceedings or investigations pending or, to the knowledge of the Seller,
threatened, that question any of the transactions contemplated by, or the
validity of the Seller Transaction Documents or which, if adversely determined,
would materially interfere with the Seller’s ability to enter into or perform
its obligations under the Seller Transaction Documents.  The Seller has not
received any request from any governmental agency or instrumentality for
information with respect to the transactions contemplated hereby.
 
2.4         Ownership of the Shares.  The Seller owns the Shares beneficially
and of record, free and clear of any restriction, mortgage, deed of trust,
pledge, lien, security interest or other charge, claim or encumbrance.  There
are no shareholder or other agreements affecting the right of the Seller to
convey the Shares to the Buyer or any other right of the Seller with respect to
the Shares, and the Seller has the right, authority, power and capacity to sell,
assign and transfer the Shares to the Buyer free and clear of any restriction,
mortgage, deed of trust, pledge, lien, security interest or other charge, claim
or encumbrance (except for restrictions imposed generally by applicable
securities laws).  Upon delivery to the Buyer of the certificates for the Shares
at the Closing, the Seller will transfer good, valid and marketable title to the
Shares, free and clear of any restriction, mortgage, deed of trust, pledge,
lien, security interest or other charge, claim or encumbrance.
 
2.5         Brokers.  No person acting on behalf of the Seller or under the
authority of the Seller is or will be entitled to any brokers' or finders' fee
or any other commission or similar fee, directly or indirectly, from any of such
parties in connection with any of the transactions contemplated by this
Agreement.
 
2.6         Full Disclosure.  All documents and other papers (or copies thereof)
delivered by or on behalf of the Seller in connection with the transactions
contemplated by this Agreement are in the same form as maintained by the Seller,
without alteration and are accurate and complete as to items in the custody of
the Seller.
 
SECTION 3.
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY



The Seller hereby represents and warrants to the Buyer as follows:
 
- 3 -

--------------------------------------------------------------------------------


 
3.1         Organization and Good Standing.  The Company is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Indiana and has all necessary corporate power and authority to carry on its
business as presently conducted, to own and lease the assets which it owns and
leases, and to perform all of its obligations under each agreement and
instrument by which it is bound.
 
3.2         No Conflicts.
 
(a)           The execution, delivery and performance of the Seller Transaction
Documents do not and will not (with or without the passage of time or the giving
of notice):
 
(i)       violate or conflict with the Articles of Incorporation or Bylaws of
the Company or any law binding upon the Company;
 
(ii)             violate or conflict with, result in a breach of, or constitute
a default or otherwise cause any loss of benefit under any material agreement or
other material obligation to which the Company is a party or by which it or its
assets are bound, or give to others any rights (including rights of termination,
foreclosure, cancellation or acceleration), in or with respect to the Company or
any of its assets;
 
(iii)             result in, require or permit the creation or imposition of any
restriction, mortgage, deed of trust, pledge, lien, security interest or other
charge, claim or encumbrance of any nature upon or with respect to the Shares
or, upon or with respect to the Company or the Company’s assets; or
 
(iv)             violate any resolution adopted by the board of directors or
stockholders of the Company.
 
(b)           Each consent or approval of, or registration, notification, filing
and/or declaration with, any court, government or governmental agency or
instrumentality, creditor, lessor or other person required to be given or made
by the Company in connection with the execution, delivery and performance of the
Seller Transaction Documents has been obtained or made, or will be obtained or
made prior to the Closing.
 
(c)           There are no judicial, administrative or other governmental
actions, proceedings or investigations pending or, to the knowledge of the
Seller, threatened that question any of the transactions contemplated by, or the
validity of, the Seller Transaction Documents or which, if adversely determined,
would materially interfere with the Company’s ability to perform its obligations
under the Seller Transaction Documents.  The Company has not received any
request from any governmental agency or instrumentality for information with
respect to the transactions contemplated hereby.
 
- 4 -

--------------------------------------------------------------------------------


 
3.3         Capitalization.  Schedule 3.3 fully and accurately describes the
authorized, issued and outstanding capital stock and other securities of the
Company.  No person has any preemptive or other right with respect to any such
equity interests or other securities.  There are no offers, options, warrants,
rights, agreements or commitments of any kind (contingent or otherwise) relating
to the issuance, conversion, registration, voting, sale or transfer of any
equity interests or other securities of the Company (including, without
limitation, the Shares) or obligating the Company or any other person to
purchase or redeem any such equity interests or other securities.  The Shares
constitute all of the issued and outstanding shares of capital stock of the
Company and have been duly authorized and are validly issued and outstanding,
fully paid and nonassessable, and have been issued in compliance with applicable
securities and other laws.
 
3.4         Investments and Subsidiaries.  Except as described on Schedule 3.4,
the business of the Company is and has been conducted solely by and through the
Company and no other person.  Except as described on Schedule 3.4, the Company
does not directly or indirectly own, control or have any investment or other
interest in any corporation, partnership, joint venture, business trust or other
entity.
 
3.5         Due To and Due From.  The Seller and the Buyer agree, as of the
Effective Date, that (i) the Company does not have any amount due to or due from
the Seller; and (ii) the Seller does not have any amount due to or due from the
Company.
 
SECTION 4.
REPRESENTATIONS AND WARRANTIES OF BUYER

 
The Buyer hereby represents and warrants to the Seller as follows:
 
4.1           Organization and Good Standing.  The Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Indiana and has all necessary corporate power and authority to carry on its
business as presently conducted, to own and lease the assets which it owns and
leases and to perform all its obligations under each agreement and instrument by
which it is bound.
 
4.2           Power and Authorization.  The Buyer has full capacity, legal
right, power and authority to enter into and perform its obligations under this
Agreement and under the other agreements and documents (collectively "the Buyer
Transaction Documents") required to be executed and delivered by it prior to or
at the Closing.  The execution, delivery and performance by the Buyer of the
Buyer Transaction Documents have been duly authorized by all necessary corporate
action.  The Buyer Transaction Documents have been duly and validly executed and
delivered by the Buyer and constitutes the legal, valid and binding obligation
of the Buyer, enforceable against the Buyer in accordance with its terms except
as the same may be limited by bankruptcy, insolvency, reorganization, fraudulent
conveyance, moratorium or other laws affecting the enforcement of creditor’s
rights in general, and except that the enforceability of the Buyer Transaction
Documents is subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law) and of public
policy.  When executed and delivered as contemplated herein, and assuming
enforceability thereof against all other parties, each of the Buyer Transaction
Documents shall constitute the legal, valid and binding obligation of the Buyer,
enforceable against the Buyer in accordance with its terms except as the same
may be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other laws affecting the enforcement of creditor’s rights in
general, and except that the enforceability of the Buyer Transaction Documents
is subject to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or law) and of public
policy.
 
- 5 -

--------------------------------------------------------------------------------


 
4.3           No Conflicts.
 
(a)         The execution, delivery and performance of the Buyer Transaction
Documents do not and will not (with or without the passage of time or the giving
of notice):
 
(i)         violate or conflict with the Buyer’s Articles of Incorporation or
Bylaws of the Buyer or any law binding upon the Buyer;
 
(ii)         violate or conflict with, result in a breach of, or constitute a
default or otherwise cause any loss of benefit under any material agreement or
other material obligation to which the Buyer is a party or by which it or its
assets are bound, or give to others any right (including rights of termination,
foreclosure, cancellation or acceleration), in or with respect to the Buyer, or
any of its assets; or
 
(iii)           violate any resolution adopted by the board of directors or
stockholders of the Buyer.
 
(b)         Each consent or approval of, or registration, notification, filing
and/or declaration with, any court, government or governmental agency or
instrumentality, creditor, lessor or other person required to be given or made
by the Buyer in connection with the execution, delivery and performance of the
Buyer Transaction Documents has been obtained or made, or will be obtained or
made prior to the Closing.
 
(c)         There are no judicial, administrative or other governmental actions,
proceedings or investigations pending or, to the knowledge of the Buyer,
threatened, that question any of the transactions contemplated by, or the
validity of the Buyer Transaction Documents or which, if adversely determined,
would materially interfere with the Buyer’s ability to enter into or perform its
obligations under the Buyer Transaction Documents.  The Buyer has not received
any request from any governmental agency or instrumentality for information with
respect to the transactions contemplated hereby.
 
4.4           Brokers.  No person acting on behalf of the Buyer or under the
authority of any of the foregoing is or will be entitled to any brokers’ or
finders’ fee or any other commission or similar fee, directly or indirectly,
from any of such parties in connection with any of the transactions contemplated
by this Agreement.
 
- 6 -

--------------------------------------------------------------------------------


 
4.5           Full Disclosure.  All documents and other papers (or copies
thereof) delivered by or on behalf of the Buyer in connection with the
transactions contemplated by this Agreement are in the same form as maintained
by the Buyer, without alteration, and are accurate and complete as to items in
the custody of the Buyer.
 
SECTION 5.
CLOSING.

 
5.1           Time and Place of Closing.  The closing of the sale of the Shares
(the "Closing") pursuant to this Agreement shall take place on December ___,
2008, at the offices of Drewry Simmons Vornehm, LLP, 8888 Keystone Crossing,
Suite 1200, Indianapolis, Indiana 46240, commencing at 10:00 a.m. local time or
at such other date, time or place as may be agreed to by the Buyer and the
Seller (the "Closing Date").   The Closing shall be effective on the Effective
Date except as otherwise specified in this Agreement.
 
5.2           Deliveries at the Closing.  At the Closing, in addition to the
other actions contemplated elsewhere herein:
 
(a)           the Seller shall deliver, or shall cause to be delivered, to the
Buyer the following:
 
(i)          certificates representing all of the Shares, duly endorsed for
transfer or with stock powers affixed thereto, executed in blank in proper form
for transfer;
 
(ii)          a copy of the resolutions of the Board of Directors of the Seller
authorizing the execution, delivery and performance by the Seller of this
Agreement and the other agreements and instruments referred to herein, certified
as of the Closing by the Secretary or an Assistant Secretary of the Seller; and
 
(iii)          such other documents and instruments as the Buyer may reasonably
request to effectuate or evidence the transactions contemplated by this
Agreement.
 
(b)           the Buyer shall deliver, or shall cause to be delivered, to the
Seller the items described below:
 
(i)          an executed copy of the Consent to Setoff attached hereto as
Exhibit 1.2(a);
 
(ii)          an executed copy of the Debt Payment and Stock Conversion
Agreement attached hereto as Exhibit 1.2(b);
 
(iii)          a copy of the resolutions of the Board of Directors of the Buyer
authorizing the execution, delivery and performance by the Buyer of this
Agreement and the other agreements and instruments referred to herein, certified
as of the Closing by the Secretary or an Assistant Secretary of the Buyer; and
 
- 7 -

--------------------------------------------------------------------------------


 
(iv)          such other documents and instruments as the Seller may reasonably
request to effectuate or evidence the transactions contemplated by this
Agreement.
 
SECTION 6.
CONFIDENTIAL INFORMATION.

 
For purposes of this Agreement, "Confidential Information" shall be deemed to
include all information and materials with respect to the Company, including,
but not limited to, all proprietary information, specifications, models,
diagrams, flow charts, videotapes, audio tapes, forms, data structures,
graphics, other original works of authorship, product plans, technologies,
formulas, trade secrets, trade names or proposed trade names, knowhow, ideas,
marketing materials, lists of potential or actual customers, contracts, pricing
information, financial information, business plans and strategies, and other
financial and intellectual property with respect to the Company.
 
Except as authorized in writing by the Buyer, the Seller shall not disclose,
communicate, publish or use for the benefit of itself or any third party any
Confidential Information received, acquired, or obtained with respect to the
Company.  The Seller also agrees that:  a) the Confidential Information will be
held in confidence by the Seller using the same degree of care, but no less than
a reasonable degree of care, as the Seller uses to protect its own confidential
information of a like nature; b) it will take such steps as may be reasonably
necessary to prevent disclosure of the Confidential Information to others; and
c) in the event the Seller is legally required to disclose any portion of the
Confidential Information, the Seller shall promptly notify the Buyer so that the
Buyer may take steps to protect its Confidential Information.
 
The obligations of this Section 6 shall terminate with respect to any particular
portion of Confidential Information which:  a) is in the public domain; b)
entered the public domain through no fault of the Seller; or c) was rightfully
communicated by a third party to the Seller free of any obligation of
confidence.
 
In no event shall the Seller be deemed by virtue hereof to have acquired any
right or interest in or to the Confidential Information.  The Seller agrees that
for a period of five (5) years following the date of this Agreement, it will use
its best efforts to maintain the confidentiality of the Confidential
Information.
 
SECTION 7.
INDEMNIFICATION

 
7.1           Indemnification by the Seller.  Subject to Section 7.5, the Seller
shall indemnify and hold the Buyer and its officers, directors and shareholders
harmless against and in respect of any and all losses, costs, expenses, claims,
damages, obligations and liabilities, including interest, penalties and
reasonable attorneys’ fees and disbursements ("Damages"), which the Buyer or any
such indemnitee may suffer, incur or become subject to arising out of, based
upon or otherwise in respect of: (a) any inaccuracy in or breach of any
representation or warranty of the Seller made in or pursuant to this Agreement
or any Transaction Document; or (b) any breach or nonfulfillment of any covenant
or obligation of the Seller contained in this Agreement or any Transaction
Document.
 
- 8 -

--------------------------------------------------------------------------------


 
7.2           Indemnification by the Buyer.  The Buyer shall indemnify and hold
the Seller and its successors, heirs and assigns harmless against and in respect
of any and all Damages which the Seller or any such indemnitee may suffer, incur
or become subject to arising out of, based upon or otherwise in respect of: (a)
any inaccuracy in or breach of any representation or warranty of the Buyer made
in or pursuant to this Agreement or any Transaction Document; or (b) any breach
or nonfulfillment of any covenant or obligation of the Buyer contained in this
Agreement or any Transaction Document.
 
7.3           Inter-Party Claims.  Any party seeking indemnification pursuant to
this Section (the "Indemnified Party") shall promptly notify in writing the
other party or parties from whom such indemnification is sought (the
"Indemnifying Party") of the Indemnified Party’s assertion of such claim for
indemnification, specifying the basis of such claim.  The Indemnified Party
shall thereupon give the Indemnifying Party reasonable access to the books,
records and assets of the Indemnified Party which evidence or support such claim
or the act, omission or occurrence giving rise to such claim and the right, upon
prior notice during normal business hours, to interview any appropriate
personnel of the Indemnified Party related thereto.
 
7.4           Third Party Claims.
 
(a)           Each Indemnified Party shall promptly notify the Indemnifying
Party of the assertion by any third party of any claim with respect to which the
indemnification set forth in this Section relates.  The Indemnifying Party shall
have the right, upon notice to the Indemnified Party within twenty (20) business
days after the receipt of any such notice, to undertake the defense of such
claim with counsel reasonably acceptable to the Indemnified Party, or, with the
consent of the Indemnified Party (which consent shall not unreasonably be
withheld), to settle or compromise such claim.  The failure of the Indemnifying
Party to give such notice and to undertake the defense of or to settle or
compromise such a claim shall constitute a waiver of the Indemnifying Party’s
rights under this Section 7.4(a) and shall preclude the Indemnifying Party from
disputing the manner in which the Indemnified Party may conduct the defense of
such claim or the reasonableness of any amount paid by the Indemnified Party in
satisfaction of such claim.
 
(b)           The election by the Indemnifying Party, pursuant to Section
7.4(a), to undertake the defense of a third-party claim shall not preclude the
party against which such claim has been made also from participating or
continuing to participate in such defense, so long as such party bears its own
legal fees and expenses for so doing.
 
(c)           Except as expressly provided herein, the Seller shall have no
rights, hereunder or otherwise, to indemnification or contribution from the
Company with respect to any matter arising prior to the date of this Agreement,
including, without limitation, any inaccuracy in or breach of any representation
or warranty of the Company made in or pursuant to this Agreement or any
Transaction Document, or any breach or nonfulfillment of any covenant or
obligation of the Company contained in this Agreement or any Transaction
Document, and the Seller hereby irrevocably releases the Company from any
liability for any such claim.
 
- 9 -

--------------------------------------------------------------------------------


 
(d)           The indemnification obligations of the parties contained herein
are not intended to waive or preclude any other claims, rights or remedies which
may exist at law (whether statutory or otherwise) or in equity with respect to
the matters covered by the indemnifications.
 
7.5           Limitations and Requirements. Seller shall have no obligation to
indemnify the Company or the Buyer or any other indemnitee hereunder against
Damages pursuant to Section 7.1 of this Agreement in excess of the Purchase
Price.
 
SECTION 8.
TAX RETURNS

 
The Buyer and the Seller shall cooperate fully, as and to the extent required by
any other party, in connection with the preparation and filing of any Short-Year
Tax Returns and in connection with any audit, litigation or other proceeding
with respect to the Short-Year Tax Returns.
 
SECTION 9.
MISCELLANEOUS.

 
9.1           Survival of Representations and Warranties.  The representations
and warranties made by the parties in this Agreement and in the certificates,
documents and schedules delivered pursuant hereto shall survive the consummation
of the transactions herein contemplated.
 
9.2           Further Assurances.  Each party hereto shall, from time to time
and without further consideration, either before or after the Closing, execute
such further instruments and take such other actions as any other party hereto
shall reasonably request in order to fulfill its obligations under this
Agreement and to effectuate the purposes of this Agreement and to provide for
the orderly and efficient transition of the ownership of the Company to the
Buyer.
 
9.3           Assignment and Benefit.
 
(a)           The Buyer may assign this Agreement in whole or in part to any
subsidiary or to any person which becomes a successor in interest (by purchase
of assets or membership interests, or by merger, or otherwise) to the Buyer;
provided, however, that, notwithstanding any such assignment, the Buyer shall
remain liable for its obligations hereunder.  The Seller shall not assign this
Agreement or any rights hereunder, or delegate any obligations hereunder,
without prior written consent of the Buyer.  Subject to the foregoing, this
Agreement and the rights and obligations set forth herein shall inure to the
benefit of, and be binding upon, the parties hereto, and each of their
respective successors, heirs and assigns.
 
- 10 -

--------------------------------------------------------------------------------


 
(b)           This Agreement shall not be construed as giving any person, other
than the parties hereto and their permitted successors, heirs and assigns, any
legal or equitable right, remedy or claim under or in respect of this Agreement
or any of the provisions herein contained, this Agreement and all provisions and
conditions hereof being intended to be, and being, for the sole and exclusive
benefit of such parties, and permitted successors, heirs and assigns and for the
benefit of no other person or entity.
 
9.4           Arbitration.
 
(a)           All disputes arising out of or relating to the Seller Transaction
Documents or the Buyer Transaction Documents which cannot be settled by the
parties shall promptly be submitted to and determined by binding arbitration in
Indianapolis, Indiana by three (3) arbitrators (one selected by the Seller, one
selected by the Buyer and one selected by the two previously selected
arbitrators), in accordance with the Commercial Arbitration Rules of the
American Arbitration Association in effect on the date that the demand for
arbitration is given; provided that nothing herein shall preclude either party
from seeking, in any court of competent jurisdiction, injunctive relief or other
equitable remedies in the case of any breach or threatened breach by the Seller
of Section 6 hereof.  The decision of the arbitrators shall be final and binding
upon the parties and judgment upon such decision may be entered in any court of
competent jurisdiction; provided, however, that errors of law may be appealed to
a court of competent jurisdiction for review.
 
(b)           Any demand for arbitration shall include detail sufficient to
establish the nature of the dispute (including claims asserted and the material
issues with respect thereto) and shall be delivered to the other party
concurrently with delivery to AAA.  Discovery shall be allowed pursuant to the
United States Federal Rules of Civil Procedure and as the arbitrators determine
appropriate under the circumstances.
 
(c)           The arbitrators' decision shall be in writing, and shall describe
in detail the legal reasoning adopted by the arbitrator in support of the
decision.  In rendering a decision, the arbitrators shall follow the substantive
law of the State of Indiana, and shall not use equitable or other principles
which would permit the arbitrators to ignore the Seller Transaction Documents,
the Buyer Transaction Documents or the law of the State of Indiana.  Any award
by the arbitrators shall be subject to all dollar and other limitations set
forth in this Agreement.  The arbitrators shall have no authority to award
treble, exemplary or punitive damages of any type under any circumstances.
 
- 11 -

--------------------------------------------------------------------------------


 
9.5           Amendment, Modification and Waiver.  The parties may amend or
modify this Agreement in any respect.  Any such amendment, modification,
extension or waiver shall be in writing and signed by all parties hereto.  The
waiver by a party of any breach of any provision of this Agreement shall not
constitute or operate as a waiver of any other breach of such provision or of
any other provision hereof, nor shall any failure to enforce any provision
hereof operate as a waiver of such provision or of any other provision hereof.
 
9.6           Governing Law.  This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of Indiana (and
United States federal law, to the extent applicable), irrespective of the
principal place of business, residence or domicile of the parties hereto, and
without giving effect to otherwise applicable principles of conflicts of
law.  Nothing contained herein or in the Seller Transaction Documents or the
Buyer Transaction Documents shall prevent or delay any party from seeking, in
any court of competent jurisdiction, specific performance or other equitable
remedies in the event of any breach or intended breach by any other party of any
of its obligations hereunder.
 
9.7           Section Headings and Defined Terms.  The section headings
contained herein are for reference purposes only and shall not in any way affect
the meaning and interpretation of this Agreement.  The terms defined herein and
in any agreement executed in connection herewith include the plural as well as
the singular and the singular as well as the plural, and the use of masculine
pronouns shall include the feminine and neuter.  Except as otherwise indicated,
all agreements defined herein refer to the same as from time to time amended or
supplemented or the terms thereof waived or modified in accordance herewith and
therewith.
 
9.8           Severability.  The invalidity or unenforceability of any
particular provision, or part of any provision, of this Agreement shall not
affect the other provisions or parts hereof, and this Agreement shall be
construed in all respects as if such invalid or unenforceable provisions or
parts were omitted.
 
9.9           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original; and any person may
become a party hereto by executing a counterpart hereof, but all of such
counterparts together shall be deemed to be one and the same instrument.
 
9.10           Entire Agreement.  This Agreement, together with the agreements,
exhibits, schedules and certificates referred to herein or delivered pursuant
hereto, constitute the entire agreement between the parties hereto with respect
to the purchase and sale of the Shares and supersede all prior agreements and
understandings.  The submission of a draft of this Agreement or portions or
summaries thereof does not constitute an offer to purchase or sell the Shares,
it being understood and agreed that neither the Buyer or the Seller shall be
legally obligated with respect to such a purchase or sale or to any other terms
or conditions set forth in such draft or portion or summary unless and until
this Agreement has been duly executed and delivered by all parties.
 
- 12 -

--------------------------------------------------------------------------------


 
9.11           Exhibits and Schedules.  The Exhibits and Schedules identified in
this Agreement are incorporated herein by reference and made a part hereof.  Any
information disclosed in any Schedule shall be deemed disclosed in all other
applicable Schedules, even though not expressly set forth in such other
Schedules, provided that it is reasonably apparent that such disclosure is
applicable to the other Schedules.
 
[SIGNATURE PAGE FOLLOWS]
 
- 13 -

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Agreement,
effective as of the date first above written.
 
FORTUNE INDUSTRIES, INC.


By:
/s/ John F. Fisbeck



FISBECK-FORTUNE DEVELOPMENT, LLC


By:
/s/ Carter M. Fortune



[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT BY AND BETWEEN FORTUNE INDUSTRIES,
INC. AND FISBECK-FORTUNE DEVELOPMENT, LLC]
 
- 14 -

--------------------------------------------------------------------------------


 
FORTUNE INDUSTRIES, INC. AND FISBECK-FORTUNE DEVELOPMENT, LLC


SCHEDULE 3.3 - CAPITALIZATION


Company
 
Number of Authorized
 Shares
   
Number of
Issued/Outstanding
 Shares
               
Commercial Solutions, Inc.
    1,000       100  

 
- 15 -

--------------------------------------------------------------------------------


 
FORTUNE INDUSTRIES, INC. AND FISBECK-FORTUNE DEVELOPMENT, LLC


SCHEDULE 3.4 – INVESTMENTS AND SUBSIDIARIES


None.
 
- 16 -

--------------------------------------------------------------------------------


 